Citation Nr: 1216213	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-34 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected Type II Diabetes Mellitus and coronary artery disease; and as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to December 1970, to include service in the Republic of Vietnam from August 1969 to December 1970.  Among his awards and decorations, he is the recipient of the Bronze Star Medal. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in relevant part, denied the Veteran's service-connection claim for hypertension.  

The Board also notes that, in March 2010, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  The requested opinion was provided in April 2010 and has been associated with the claims file.  

In December 2010, the Board remanded the hypertension claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In January 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

Significantly, a service-connection claim for a cardiovascular disorder was previously before the Board, but has since been resolved.  In that regard, the November 2006 rating decision on appeal had also denied the Veteran's claim for service connection for congestive heart failure.  On appeal, the Board's December 2010 decision recharacterized this as a claim for a cardiovascular disorder, diagnosed as coronary artery disease.  The Board ultimately granted service connection for ischemic heart disease, including coronary artery disease.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Significantly, a December 2010 RO rating decision implemented the Board's grant of service connection for coronary artery disease, and assigned an initial 60 percent rating, effective June 21, 2005.  However, on review, the RO's July 2011 rating decision found clear and unmistakable error in that prior rating assignment; and instead assigned an initial 30 percent rating for coronary artery disease, effective June 21, 2005, which was followed by a 60 percent rating assignment effective January 29, 2007.  There is no indication of an ongoing appeal for the Veteran's service-connected coronary artery disease.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  

2.  Hypertension did not have its onset in service; did not manifest within one year of service; is not attributable to service, including due to presumed exposure to Agent Orange; and, is not causally related to or proximately aggravated by service-connected diabetes and coronary artery disease.


CONCLUSION OF LAW

Hypertension is not a result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred in service, including due to herbicide exposure; and is not secondary to his diabetes mellitus and coronary artery disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011); 3.310 (prior to October 10, 2006).








(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2005, prior to the initial denial of the claim in November 2006, so in the preferred sequence.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  More recent March 2006 and December 2010 letters also complied with Dingess.  Since providing this additional notice, the AOJ has readjudicated the claim in the January 2012 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was initially provided a VA examination in June 2006 and a medical opinion was obtained addressing whether the hypertension was due to diabetes on a secondary basis.  The opinion did not address the possibility of aggravation by diabetes.  Another VA examiner in April 2008 provided an opinion that discounted the possibility his hypertension was either due to or chronically aggravated by diabetes.  The Board then obtained a VA cardiologist opinion in April 2010 that discounted the possibility his hypertension was either due to or chronically aggravated by diabetes.  That expert opinion did not address the possibility of direct etiology to service, as due to presumed herbicide exposure, or a secondary relationship to a cardiovascular disorder (albeit, his coronary artery disease was not service-connected until the December 2010 Board decision).

Accordingly, the Board remanded the remaining hypertension claim in December 2010 for the AMC to arrange a comprehensive VA examination and medical opinion, addressing all potential bases of service connection.  Such examination and medical opinion was then arranged by the AMC in March 2011, along with an October 2011 addendum opinion.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

As mentioned, the Veteran was most recently afforded a VA examination and medical opinion in March 2011, along with an addendum opinion in October 2011.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the Veteran's contention the hypertension was directly related to service, including due to presumed herbicide exposure; and/or secondarily related to his service-connected diabetes and/or coronary artery disease, on theories of both causation and aggravation on a secondary basis.  The opinion provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the blindness claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran in this case has asserted that his hypertension is related to his service-connected diabetes mellitus.  However, since there is medical evidence of record suggesting that the Veteran has been contemporaneously treated for hypertension and coronary artery disease ever since his 1999 myocardial infarction, the Board also addresses whether his hypertension is secondarily related to his coronary artery disease.  He also raises the contention that his hypertension is causally related to Agent Orange exposure during service in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Hypertension for VA purposes is established if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000). 

38 C.F.R. § 3.310(a) states that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, VA and private medical records currently reflect the Veteran has had high blood pressure since approximately the mid-nineties, and treated with medication for hypertension since approximately 1999.  More recent VA examinations of record have diagnosed him with hypertension.  Hence, there is evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Concerning the crux of his claim, there is simply no probative medical opinion evidence that indicates his current hypertension is proximately due to, the result of, or chronically aggravated by his service-connected disabilities.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Initially, there is a medical opinion by the June 2006 VA examiner that finds it is less likely than not that the hypertension is due to the diabetes mellitus.  The examiner reasoned that the diagnosis of hypertension in 1999 and its treatment preceded the diagnosis of diabetes, in 2002, by several years.   He further explained "that the BUN and creatinine measurements [for the examination] do not indicate the presence of any kidney disease which should be in most instances considered the length between diabetes and hypertension."

The Board notes that the Veteran argues that his diabetes mellitus and hypertension had their onset contemporaneously, which would counter the findings of the above noted VA examination.  A June 2005 note from C.A., MD, corroborates this history.  However, the totality of evidence establishes that the Veteran's diabetes mellitus was not diagnosed until at least four years after his hypertension was diagnosed.  Reference is made to a May 2003 treatment report from B.A., MD, which describes the Veteran's diabetes mellitus as being recently diagnosed.  Treatment records from Marion General Hospital dated between October and November 1999 discuss the Veteran's hypertension, and other cardiovascular problems, but make no reference to complaints, treatment, or diagnosis of diabetes mellitus.  Indeed, lab testing in 1999 noted that the Veteran's blood sugars were within normal limits.  The Board assigns greater probative value to these contemporaneous medical records.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The Veteran then submitted positive medical opinions from Dr. C.A. supporting the notion of secondary service connection.  Specifically, in a January 2007 letter, Dr. C.A. opined that "type II diabetes has contributed to and accelerated the spread of the calcification of [the Veteran's] circulatory system."  Such suggests that the Veteran's type 2 diabetes mellitus may have chronically aggravated his hypertension.  However, given that he failed to provide any rationale or cite any evidence of record to warrant this opinion, accords diminished, if any, probative value to Dr. C.A.'s positive opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Then, another VA examiner in April 2008 provided an opinion that again discounted the possibility his hypertension was caused by his diabetes.  This  negative opinion specifically rejected Dr. C.A.'s positive opinion.  The VA examiner emphasized that the Veteran's hypertension pre-dated his diagnosis of diabetes and there was no indication that his hypertension was worsened by his Type II diabetes.

Subsequently, the Board requested a VHA medical expert opinion in March 2010; a VA cardiologist provided an opinion in April 2010 that found it is "unlikely" that the Veteran's hypertension was caused by or aggravated by diabetes beyond its natural progression.  The physician-specialist found there is no evidence that diabetes caused the Veteran's hypertension because hypertension predated his diabetes.  Also, this medical expert specifically rejected Dr. C.A.'s opinion because "arterial blood pressure has been well controlled on antihypertensive therapy;" and "Type 2 diabetes mellitus has been treated with diet and a single oral agent glyburide (no insulin)."  The VHA opinion was based on review of the medical record, with specific consideration of the positive medical evidence and provided a clearly discernable opinion and rationale; therefore, it is highly probative evidence in support of the claim.

On remand by the Board, the AMC arranged for a comprehensive VA examination and medical opinion on secondary service connection.  The March 2011 VA examiner, along with October 2011 addendum opinion, discounted the notion of any secondary basis for service connection.  The examiner opined against the possibility that hypertension was caused by or the result of his service-connected cardiovascular disability or diabetes, reasoning that the hypertension preceded the diagnosis of diabetes and myocardial infarction.  The examiner also opined against the possibility that hypertension has been aggravated beyond the natural progression of the disorder by his service-connected cardiovascular disability or diabetes, because his hypertension is controlled by medication.  

Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  It seemingly is in this particular instance since hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to etiologically link his high blood pressure to his service-connected diabetes or coronary artery disease, either for the notion that these disabilities are causally related to or aggravated by his service-connected disabilities.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds his lay statements of a secondary relation between his hypertension and service-connected disabilities are not competent.

The Board next considers entitlement on presumptive and direct service-incurrence theories.  When determining whether service connection is warranted, all theories of entitlement, presumptive, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Board considers whether his hypertension could be due to herbicide exposure.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's herbicide exposure is presumed, because his service personnel records show service in Vietnam during that era.  However, hypertension is not one of the diseases VA has established as presumptively eligible for service connection based upon herbicide exposure.  38 U.S.C.A. § 1116.  Although ischemic heart disease is listed, it does not include hypertension.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  He does not meet the criteria of presumptive service connection for herbicide exposure.

There is also no indication of in-service incurrence of hypertension.  His service treatment records are silent for any treatment, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  He does not necessarily argue the contrary.  Indeed, at the time of his separation examination, the Veteran was recorded to have a blood pressure of 128/76.  His heart and vascular system were described as normal.  He denied having high blood pressure.  It is equally noteworthy that he initially claimed in June 2005 that his hypertension did not have its onset until 1999. 

A review of the post-service evidence also does not support the conclusion that current hypertension is causally related to active duty service, as there are no medical findings indicating this possibility.  Rather, the March 2011 VA examiner's addendum opinion, provided in October 2011, provided a negative medical nexus opinion to service.  The examiner stated, "...based on the Agent Orange registry, hypertension has not been determined to be a presumptive disease or a causal relationship to Agent Orange exposure.  Therefore, based on the evidence there is no causal relationship between Agent Orange and hypertension."

The Board acknowledges that the Veteran's private physician, Dr. E.C., in a letter dated in November 2007, indicated that there is a recognized causal connection between Agent Orange and hypertension.  While several medical articles were cited, the private physician did not provide an adequate reasoning for determining that this Veteran's hypertension is related to Agent Orange, much less the likelihood/probability of that possibility.  Such limits the probative value of the referenced articles.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus.  Moreover, as previously cited, examinations that contain only data and conclusions, and that do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions, are generally considered to be in adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board does not accord Dr. E.C.'s statement any probative value in support of the Veteran's claim, as it rests on an inadequate basis.  

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested hypertension to a degree of 10 percent by December 1971 (within the first year following his active duty service discharge in December 1970).  On the contrary, the initial recorded diagnosis of hypertension is not until approximately 1999, or 29 years after service.  Service connection on a direct or presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In a statement dated August 2010, the Veteran asserted that hypertension may be directly related to exposure to herbicides in service.  The Board emphasizes that he is not competent to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during active duty, within the one-year presumptive period for chronic diseases, or since active duty service; or to make statements regarding the etiology of his current hypertension, including as due to presumed herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied. 

ORDER

The claim for service connection for hypertension, including as secondary to the service-connected diabetes and coronary artery disease, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


